              Case 3:20-cv-02747-LB Document 20 Filed 06/22/20 Page 1 of 3



 1   Mark C. Mao (SBN 236165)
        mmao@bsfllp.com
 2   Matthew Chou (SBN 325199)
        mchou@bsfllp.com
 3   BOIES SCHILLER FLEXNER LLP
     44 Montgomery Street, 41st Floor
 4   San Francisco, CA 94104
     Telephone: (415) 293-6800
 5   Facsimile:    (415) 293-6899

 6   Menno Goedman (SBN 301271)
        mgoedman@bsfllp.com
 7   BOIES SCHILLER FLEXNER LLP
     1401 New York Avenue, N.W.
 8   Washington, D.C. 20005
     Telephone: (202) 237-2727
 9   Facsimile:   (202) 237-6131

10   Attorneys for Plaintiffs Ripple Labs Inc.
     and Bradley Garlinghouse
11

12                                 UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14                                      SAN FRANCISCO DIVISION

15
     RIPPLE LABS INC., a Delaware corporation;    No. 3:20-cv-02747-LB
16   and BRADLEY GARLINGHOUSE,
     an individual,
17                                                NOTICE OF WITHDRAWAL OF
                                   Plaintiffs,    DAMIEN J. MARSHALL AS
18                                                COUNSEL FOR PLAINTIFFS AND
                    v.
19                                                PROPOSED ORDER
     YOUTUBE, LLC, a Delaware company,
20
                                   Defendant.
21

22

23

24

25

26

27
28
     NOTICE OF WITHDRAWAL OF DAMIEN J. MARSHALL AS COUNSEL FOR PLAINTIFFS AND
                      PROPOSED ORDER CASE NO. 3:20-cv-02747-LB
               Case 3:20-cv-02747-LB Document 20 Filed 06/22/20 Page 2 of 3




 1          Pursuant to Civil Local Rule 11-5(a), by this notice Plaintiffs Ripple Labs, Inc., and Bradley
 2 Garlinghouse (collectively “Plaintiffs”) hereby move this court for an order permitting the withdrawal of

 3 Damien J. Marshall as counsel for Plaintiffs. Mr. Marshall was previously admitted appearing pro hac

 4 vice to represent Plaintiffs as a partner of the law firm Boies Schiller Flexner LLP (“Boies Schiller

 5 Flexner”) in this matter. Mr. Marshall has departed from Boies Schiller Flexner and is no longer

 6 associated with the firm. Mark C. Mao, Mathew Chou, and Meeno Goedman continue to represent

 7 Plaintiffs as attorneys of record. Mr. Marshall’s withdrawal will not cause any prejudice or delay in this

 8 case.

 9          Accordingly, it is hereby requested that the Court remove Mr. Marshall’s name and e-mail address
10 from the service list currently on file with the Court

11

12 Dated: June 22, 2020                                     Respectfully Submitted,

13
                                                            By: /s/ Mark C. Mao
14                                                             Mark C. Mao
15
                                                            Attorney for Plaintiffs Ripple Labs Inc.
16                                                          and Bradley Garlinghouse

17

18

19

20

21

22

23

24

25

26

27

28

                                        1
     NOTICE OF WITHDRAWAL OF DAMIEN J. MARSHALL AS COUNSEL FOR PLAINTIFFS AND
                      PROPOSED ORDER CASE NO. 3:20-cv-02747-LB
              Case 3:20-cv-02747-LB Document 20 Filed 06/22/20 Page 3 of 3




 1                                          [PROPOSED] ORDER
 2         The above Notice of Withdrawal as Counsel of Record for Plaintiffs is GRANTED. Damien J.
 3 Marshall is withdrawn as counsel of record for Plaintiffs in this matter. The Clerk of the Court is directed

 4 to remove Mr. Marshall’s name and e-mail address from the service list that is on file with the Court.

 5         IT IS SO ORDERED.
 6

 7   Dated: _________________________
                                                  Hon. Laurel Beeler
 8                                                United States Magistrate Judge
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        1
     NOTICE OF WITHDRAWAL OF DAMIEN J. MARSHALL AS COUNSEL FOR PLAINTIFFS AND
                      PROPOSED ORDER CASE NO. 3:20-cv-02747-LB
